DETAILED ACTION
1.	This is in response to communications 02/16/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Penney (US 10,256,795 B1), Penny2 US 2019/0164583 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 10, and 19 (and associated dependent claims) as follows:
Regarding independent claim  1 (and associated dependent claims 2-9), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
A multi-phase clock generator, comprising: a set of transistors comprises a first inverter and a second inverter, wherein the first inverter provides a first phase data strobe signal and the second inverter provides a second phase data strobe signal; a first latch coupled to the set of transistors; and a second latch coupled to the set of transistors and the first latch via the set of transistors; 
Regarding independent claim  10 (and associated dependent claims 11-18), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
A method to prevent metastability in a memory device comprising a four-phase generator, comprising: receiving a pair of differential data strobe signals at the four-phase generator, wherein the four-phase generator comprises a set of transistors configured to provide a sense amplifier functionality; determining that the pair of differential data strobe signals are in an indeterminate state; and 
Regarding independent claim 19 (and associated dependent claim 20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
A multi-phase clock generator, comprising: a first set of transistors comprises a first inverter and a second inverter, wherein the first inverter provides a first phase data strobe signal and the second inverter provides a second phase data strobe signal; a second set of transistors comprises a third inverter and a fourth inverter, wherein the 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 02/16/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825